Implied-in-law contract; failure of Patent Office to issue patent. — Plaintiff sues for damages for breach of the Government’s implied contract to issue him a patent, alleging that after the Patent Office refused to issue him a patent it issued a patent to another applicant on the same invention disclosed in plaintiff’s prior application. The case was argued and submitted on defendant’s motion to dismiss the petition and, upon consideration thereof, the court concluded that plaintiff had failed to state a claim in which relief could be granted and ordered, on March 23,1962, that the petition be dismissed.